Citation Nr: 1108828	
Decision Date: 03/07/11    Archive Date: 03/17/11

DOCKET NO.  06-24 407	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis, right foot, status post tendon release.

2.  Entitlement to an initial evaluation in excess of 10 percent for plantar fasciitis, left foot, status post tendon release.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant, Mr. B.C.



ATTORNEY FOR THE BOARD

W.H. Donnelly, Counsel


INTRODUCTION

The Veteran served on active duty with the United States Air Force from December 1977 to September 1982, and from February 2003 to September 2003.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a July 2005 rating decision by the St. Petersburg, Florida, Regional Office (RO) of the United States Department of Veterans Affairs (VA), which granted service connection for bilateral plantar fasciitis and assigned a 10 percent evaluation for each foot, effective from September 10, 2003.

The Veteran and her significant other testified at a November 2007 hearing held before the undersigned at the RO; a transcript of that hearing is associated with the claims file.

During the pendency of this appeal, the RO considered and granted entitlement to a finding of total disability based on individual unemployability (TDIU) in an unappealed December 2008 decision.  Entitlement to such therefore need not be considered in connection with the current claim for increased evaluation.  Rice v. Shinseki, 22 Vet. App. 447 (2009).

The appeal is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the appellant if further action is required.


REMAND

Remand is required for compliance with VA's duty to assist, and to ensure due process to the Veteran.  38 U.S.C.A. § 5103A; 38 C.F.R. §§ 3.159, 19.31.

Unfortunately, there were significant delays in this case reaching the Board after the 2007 hearing.  The most recent VA examination of record was conducted in September 2008, more than two years ago.  Other evidence of record, including statements by the Veteran in connection with her TDIU claim and ongoing private and VA treatment records, indicate that worsening of the bilateral foot disability is likely.  On remand, an examination is required to ensure that the current status of the service connected disabilities is considered.

Similarly, the record reveals ongoing treatment for foot problems from VA and private providers; the most recent records are dated in June 2008.  VA must take appropriate steps to obtain current, relevant treatment records from providers identified by the Veteran or in the record.

Finally, the Veteran has stated that she is in receipt of disability payments from the Social Security Administration (SSA).  As the records relied on by SSA in support of a grant of disability entitlement are potentially relevant to the issues before the Board, they must be obtained.  Golz v. Shinseki, 590 F.3d 1317, 1323 (Fed. Cir. 
2010) ("As long as a reasonable possibility exists that the records are relevant to the veteran's claim, VA is required to assist the veteran in obtaining the identified records.")

Accordingly, the case is REMANDED for the following action:

1.  Contact the Veteran and request properly executed, separate VA form 21-4142's, Authorization and Consent to Release Information to the Department of Veterans Affairs, for all private care providers relevant to the bilateral foot disability.

Upon receipt of such, VA must take appropriate action to contact the identified providers and request all records related to bilateral plantar fasciitis.

The Veteran should be informed that in the alternative she may obtain and submit the records herself.

2.  Obtain updated VA treatment records, from June 2008 to the present, from the VA medical center in Tampa, Florida, and all associated clinics, as well as any other VA facility identified by the Veteran or in the record.

3.  Contact SSA and request all records considered in the grant of entitlement to disability benefits to the Veteran.  If such records are not available, such must be certified in writing.

4.  Schedule the Veteran for a VA foot examination.  The examiner should describe in detail the current status of the Veteran's service connected bilateral plantar fasciitis, status post tendon release, to include identifying all current manifestations and complications of the condition.  The examiner should comment on the impact of the disabilities on daily life and occupational functioning.

5.  Review the claims file to ensure that all of the foregoing requested development is completed, and arrange for any additional development indicated.  Then readjudicate the claims on appeal.  If any of the benefits sought remain denied, issue an appropriate supplemental statement of the case (SSOC) and provide the veteran and her representative the requisite period of time to respond.  Any SSOC must include consideration of all relevant evidence associated with the claims folder or any temporary folders since August 2006.  The case should then be returned to the Board for further appellate review, if otherwise in order.  No action is required of the appellant unless she is notified.

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
MICHELLE L. KANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).


